Citation Nr: 9930676	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-06 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a shell fragment wound of the right hand with 
damage to muscle group IX, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the RO.  

The Board notes that, in January 1999, the RO issued a 
Supplemental Statement of the Case which denied service 
connection for arthritis of the right arm and wrist and right 
carpal tunnel syndrome, as well as an increased rating for 
the service-connected residuals of shell fragment wound of 
the right hand.  The RO further informed the veteran that 
since the issues of carpal tunnel syndrome and arthritis of 
the right arm and wrist were inextricably intertwined with 
the issue of evaluation of the residuals of shell fragment 
wound of the right hand, all of said issues were to be 
considered as part of the veteran's currently pending appeal.  
Subsequent statements from the veteran's representative, 
however, appear to indicate that the veteran wishes only to 
appeal the issue of an increased rating for the service-
connected right hand disability.  

Consequently, the issue on appeal remains as stated 
hereinabove, and the issues of service connection for 
arthritis of the right arm and wrist and right carpal tunnel 
syndrome are referred back to the RO for appropriate 
development, to include a letter to the veteran informing him 
of the necessity to submit a Notice of Disagreement if he 
wishes to continue his appeal as to these issues.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected residuals of the right 
hand shell fragment wound with damage to muscle group IX; a 
level of functional limitation consistent with more than 
unfavorable ankylosis of the thumb or favorable ankylosis of 
other fingers of the right hand is not demonstrated.  



CONCLUSION OF LAW

A rating in excess of 20 percent for the service-connected 
residuals of the shell fragment wound of the right hand with 
damage to muscle group IX is not warranted.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71, 4.71a 
including Diagnostic Codes 5152, 5223, 5224, 4.73 including 
Diagnostic Code 5309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In November 1996, the veteran submitted a claim for an 
increased rating for his service-connected right hand 
disability, based on a worsening of his condition.  
Consequently, he was subsequently afforded a VA examination 
in January 1997.  At that time, the veteran presented with 
complaints of stiffness in his hands and diminished right 
hand grip.  Objective findings included multiple scars on the 
dorsum surface of the right hand and the base of the second 
finger on the palmar surface and diminished right hand grip.  

Specific evaluation revealed no anatomical defect; however, 
he was functionally incapable of touching his right thumb to 
the fifth finger and unable to approximate the tip of the 
thumb to the transverse medial fold of the palm 
(approximately one half inch discrepancy).  He was also noted 
to have diminished ability to grasp objects due to stiffness, 
as well as scar formation which interfered with the movement 
and range of motion of the fingers and thumb.  The final 
diagnosis was that of multiple shrapnel wounds to the right 
arm, including the dorsum and palmar surface of the hand, 
resulting in stiffness of the joints, diminished range of 
motion of the thumb and tip of the finger to the transverse 
medial fold and diminished ability to grasp objects.  

The above examination was subsequently deemed to be 
inadequate by the RO.  Consequently, the veteran was afforded 
another examination in November 1997.  At that time, there 
was no evidence of swelling and the right and left hands 
looked approximately the same.  There was slightly diminished 
hypothenar area on the left hand, but the right hand was more 
prominent, possibly because the veteran was right hand 
dominant.  Sensory examination was intact.  

The range of motion studies revealed flexion, extension, 
abduction and adduction to be within normal limits.  He was 
noted to have the ability to perform flexion and adduction of 
each finger.  Thumb flexion was to 90 degrees, and extension 
was to 20 degrees.  Abduction was to approximately 20 degrees 
and adduction was to 0 degrees.  

The veteran was further noted to have positive de Quervain's 
disease, as well as a positive Finkelstein's test.  Pain and 
tenderness were registered on the anatomical snuff box area.  
He was also stated to have a history of fracture of the 
radial styloid with tenderness and pain with the positive 
Finkelstein's test.  Phalen's test was also positive with 
pain on the snuff box area.  The final diagnoses included 
those of de Quervain's disease or stenosing tenosynovitis and 
carpal tunnel syndrome.  

A VA outpatient treatment report from December 1997 showed 
the veteran to present with a complaint of progressive 
dysfunction and pain in the right hand.  Specifically, his 
primary complaint consisted of pain over the thenar area and 
up the lateral aspect of the forearm.  He denied numbness or 
tingling but admitted that his right hand was weak.  It was 
specifically noted that a review of progress notes from his 
primary care provider indicated no problems with his hand or 
arm.  

The physical examination revealed the veteran to have 
markedly decreased range of motion of the right shoulder and 
diffuse weakness throughout the right upper extremity.  The 
examination revealed tenderness over the thenar area and pain 
with Finkelstein, as well as atrophy of the thenar eminence.  
Nerve conduction studies of the right upper extremity were 
most consistent with carpal tunnel syndrome.  The examiner 
explained that this was quite chronic and might be secondary 
to degenerative changes in the wrist area.  He further opined 
that the veteran's hand complaints were primarily mechanical 
in nature and secondary to old fractures and subsequent 
arthritic changes.  Of major concern, however, was the 
apparent generalized right-sided weakness which suggested a 
cerebrovascular accident in the left hemisphere.  

The VA examination report noted that the fact that there was 
no mention of problems with his shoulder or arm in his 
primary care notes (the veteran was seen as recently as 
October 1997) appeared to indicate that this constituted a 
new finding.  

Most recent VA examination of the veteran was undertaken in 
November 1998.  At that time, the veteran reported 
experiencing activity-related pain in the right wrist, as 
well as difficulty opposing the thumb to the small and ring 
fingers.  He also reported very occasional numbness and 
tingling in the right hand when laying the wrong way in bed.  

On examination, the veteran was noted to have pain to 
palpation at the radius scaphoid and radial lunate joints.  
His range of motion was fairly well preserved, however, with 
30 degrees of dorsiflexion and 40 degrees of volar flexion.  
Radial and ulnar deviation were roughly 5 and 10 degrees, 
respectively.  There was no Tinel's or Phalen's.  There were 
a well-healed scar at the base of the thenar eminence and 
another scar in the first dorsal web apparently representing 
entry and exit wounds from the shrapnel.  The thenar eminence 
was very well formed and he had fairly strong opposition 
against resistance.  He demonstrated opposition of the thumb 
tip to the index and long fingertips, but had some difficulty 
getting over to the ring and small fingers.  Muscle strength 
was 5/5 wrist dorsiflexion, volar flexion, extensor digitorum 
communis, abductor pollicis brevis and interossei.  His 
finger flexors were 4/5.  

X-ray studies performed in conjunction with the examination 
revealed findings of wrist arthritis with moderate 
involvement of the radiocarpal joint.  There was also some 
evidence of arthritis at the first metacarpophalangeal joint.  
The carpometacarpal was relatively well preserved.  

Based on the evaluation, the examining physician concluded 
that the veteran had sustained a shrapnel injury to the right 
hand which had left him with some scars.  His thenar muscles 
were still quite robust, however, and his hand function 
overall was not noted to be significantly compromised.  His 
greatest complaint at this time, centered primarily on his 
wrist pain which he experienced with heavy labor type 
activities.  This was stated to be the result of 
radioscaphoid and radiolunate arthritis, which, in the 
examiner's estimation was not related to the shrapnel injury 
which occurred distal to the wrist joint.  In addition, it 
was further noted that the shrapnel injury, which appeared to 
violate the thenar muscles and the adductor pollicis, had not 
left the veteran with a significant deficit with respect to 
his thumb motors.  While his grip was stated to be somewhat 
diminished on the right side, the examining physician did not 
feel that this was a significant source of disability for the 
veteran.  

In conclusion, the examining physician opined that the new 
onset wrist pain and the occasional numbness or tingling 
(i.e. the arthritis and carpal tunnel syndrome) experienced 
by the veteran was not related to his shrapnel injury in 
service.  Furthermore, he indicated that the slight weakness 
of grip involving the thumb and the very subtle loss of 
motion of thumb opposition might only be partly related to 
the shrapnel injury.  



II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (1999).  Furthermore, the Court has 
held that the VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  The "functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  See also, Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997)  (38 C.F.R. § 4.40 does not require a 
separate rating for pain, but the impact of pain must be 
considered in making a rating determination).  

The veteran's service-connected right hand disability 
manifested by residuals of a shell fragment wound with damage 
to muscle group IX is currently evaluated as 20 percent 
disabling.  The Board finds that this disability may be rated 
under the provisions of Diagnostic Codes 5223 (favorable 
ankylosis affecting multiple fingers), 5224 (unfavorable 
ankylosis of the thumb) and 5309 (injury to Muscle Group IX).  

Under Diagnostic Code 5223, a 30 percent rating is warranted 
for favorable ankylosis of the thumb and little fingers, the 
thumb and ring fingers, the thumb and middle fingers or the 
thumb and index fingers of a major hand.  Under Diagnostic 
Code 5224, a 20 percent rating is warranted for unfavorable 
ankylosis of a thumb.  A 10 percent rating is warranted for 
favorable ankylosis of a thumb.  

Diagnostic Code 5309 provides that injuries to muscle group 
IX, which includes the muscles of the forearm and intrinsic 
muscles of the hand, be based on limitation of motion, with a 
minimum evaluation of 10 percent assigned.  The Board notes 
that certain portions of 38 C.F.R. Part 4 pertaining to the 
rating criteria for muscle injuries were changed effective on 
July 3, 1997.  See 62 FR 30235 (June 3, 1997).  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
After reviewing the regulations in effect at the time of the 
veteran's claim and the changes effective on July 3, 1997, 
the Board finds that the July 1997 amendments did not 
substantially change the criteria pertinent to the veteran's 
disabilities, but rather added current medical terminology 
and unambiguous criteria.  Indeed, a careful review of the 
revisions reveals that the changes did not disturb the 
criteria for rating muscle injuries of the fingers under the 
pertinent Diagnostic Code, 5309.  As such, the amendment that 
became effective on July 3, 1997, does not impact the 
consideration of this claim.  Accordingly, the Board finds 
that there is no prejudice to the veteran in adjudicating his 
claim under the revised criteria.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Board finds that the veteran's right hand disability is 
not shown to be inappropriately rated under Diagnostic Code 
5224 (ankylosis of thumb) as there is no medical evidence 
establishing that the veteran suffers from a functional loss 
consistent with at least favorable ankylosis affecting any 
finger of the right hand other than the thumb.  Under 
Diagnostic Code 5224, a 20 percent rating is warranted for 
unfavorable ankylosis of the thumb of the major hand.  

In this case, the veteran is clearly entitled to a 10 percent 
rating based on limitation of motion under Diagnostic Code 
5309; the most recent rating examinations have acknowledged 
diminished range of motion of the thumb.  The Board finds 
that, when considering the veteran's pain and the recorded 
clinical findings including stiffness and diminished grip, 
the disability picture presented does not reflect a level of 
incapacity of more than unfavorable ankylosis of the right 
thumb warranting the assignment of a 20 percent rating under 
Diagnostic Code 5224.  

The Board concludes, however, that a rating in excess of 20 
percent is not warranted for the veteran's right hand 
disability because the current rating already takes into 
account all the manifestations of the veteran's disability to 
the extent authorized under the regulations, including 
functional loss and his assertions of pain, and because 
ankylosis of a finger other than the thumb or more than 
unfavorable ankylosis of the thumb has not been demonstrated.  
Hence, the Board finds that the preponderance of the evidence 
is against the claim for increase.  

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet.App. 157, 158 (1996); Floyd v. Brown, 9 Vet.App. 88, 94 
(1996).  

Evidence has not been presented to show that the veteran's 
current disability picture is not compensated by the actual 
provisions of the rating schedule; nor has he specifically 
raised this issue.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  



ORDER

An increased rating greater than 20 percent for the service-
connected residuals of the shell fragment wound of the right 
hand with damage to muscle group IX is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

